The opinion of the court was delivered by
Johnston, C. J.:
In a prosecution Clarence Reed was found guilty of the unlawful possession of intoxicating liquor. His only complaint on appeal is that the evidence on which the conviction rests and which the trial court found to be ample is insufficient.
The defendant was president of an organization of colored men designated as the Sunflower Club and sometimes called The Clarence Reed Club. In a raid on the club room the officers found defendant and several others seated at a table on which were playing cards, money, and upon a desk in the same room three or four steps away was a bottle of corn whisky. The prosecution failed on the charge of gambling, but did procure a conviction on the liquor charge. There was testimony tending to show that defendant controlled and ran the club, had the profits arising from the sale of soft drinks and the games played at the pool tables. In the situation it was a fair inference that defendant had control of the whisky in the room. The statute denounces the unlawful possession of intoxicating liquors and also makes it unlawful for any person to permit another to have, keep or use intoxicating liquors on any premises owned or controlled by him. (R. S. 21-2101.) It is said that the liquor in the club room managed by the defendant may have been the property of some other member of the club. It has been determined that where there are violations of the prohibitory *86law in a lodge, society or club, the officers and members thereof responsible for such violations are all subject to criminal prosecution. (The State v. Order of Eagles, 98 Kan. 793, 161 Pac. 903; The State v. Clark, post, p. 133).
The evidence is sufficient to uphold the judgment, and therefore it is affirmed.